Filed 5/13/15 Cruz v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



PETER CASEY CRUZ,

         Petitioner,                                                     E063224

v.                                                                       (Super.Ct.No. RIC463349)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

THE PEOPLE,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of prohibition/mandate. Petition is

granted.

         Peter Casey Cruz, in pro. per.

         No appearance for Respondent.

         Michael A. Hestrin, District Attorney, and Natalie M. Pitre, Deputy District

Attorney, for Real Party in Interest.


                                                             1
       Although a proceeding under the Sexually Violent Predators Act (Welf. & Inst.

Code, §§ 6600 et seq.) is in the nature of a civil proceeding (People v. McDonald (2013)

214 Cal. App. 4th 1367), where a substantial liberty interest is implicated, the technical

label is not controlling. It is inappropriate to place financial obstacles in the path of one

seeking to defend such an interest. (See Smith v. Bennett (1961) 365 U.S. 708.)

       Although the superior court has not filed a response, the People agree that no

filing fee can be charged to petitioner. The People have also informed this court that the

explanation for the rejection of petitioner’s paperwork has been deleted from the court’s

minutes; it is therefore unclear whether the superior court has rethought its position. The

petition for writ of prohibition/mandate is therefore granted.

                                       DISPOSITION

       We issue this order to clarify the rights and obligations of the parties.

       Let a peremptory writ of prohibition/mandate issue, directing the Superior Court

of Riverside County to accept for filing, without fee, motions and applications presented

by petitioner in respect to the proceedings under the Sexually Violent Predators Act.

       Petitioner is directed to prepare and have the peremptory writ of

prohibition/mandate issued, copies served, and the original filed with the clerk of this

court, together with proof of service on all parties.




                                              2
       This order shall be final forthwith.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                  RAMIREZ
                                                            P. J.
We concur:



HOLLENHORST
                           J.



KING
                           J.




                                              3